Exhibit 10.1
Amendment No. 1
To Employment Agreement
 
This Amendment No. 1 ("Amendment") to the Employment Agreement (“Agreement”) is
made as of September 12, 2011 ("Amendment Effective Date") by and between Global
Telecom & Technology, Inc. (“Company”) and Eric Swank (“Executive”).


A.        
Company and Executive entered into the Agreement on February 2, 2009.

B.        
Company and Executive desire to amend the Agreement in accordance with the terms
of this Amendment.



Accordingly, the parties, intending to be legally bound, hereby agree as
follows:


1.  Definitions. Unless otherwise defined in this Amendment, all capitalized
terms shall have the meanings ascribed to such terms in the Agreement.


2. Vesting of Equity Upon a Change of Control.


Section 5.4 of the Agreement is amended by adding the following language at the
end of Section 5.4:


All existing equity grants, including restricted stock, stock options, and all
other equity grants of any type, will immediately vest upon the “Change of
Control” of the Company.  For purposes of this Agreement, "Change of Control"
shall mean: (i) The Company is merged, consolidated or reorganized into or with
another corporation or other legal person (an “Acquirer”) and, as a result of
such merger, consolidation or reorganization, less than fifty percent (50%) of
the outstanding voting securities entitled to vote generally in the election of
directors of the surviving, resulting or acquiring corporation or other legal
person are owned, directly or indirectly, in the aggregate by the stockholders
of the Company immediately prior to such merger, consolidation or
reorganization, other than by the Acquirer or any corporation or other legal
person controlling, controlled by or under common control with the Acquirer;
(ii) the Company sells all or substantially all of its business and/or assets to
an Acquirer, of which less than fifty percent (50%) of the outstanding voting
securities entitled to vote generally in the election of directors are owned,
directly or indirectly, in the aggregate by the stockholders of the Company
immediately prior to such sale, other than by any corporation or other legal
person controlling, controlled by or under common control with the Acquirer; or
(iii) any other transaction or series of related transactions having an economic
effect substantially equivalent to any of the foregoing in subsections (i) or
(ii) immediately above.


Notwithstanding the foregoing, the following types of transactions shall not be
deemed to be a Change of Control: (a) any transaction entered into among or
between the Company and stockholders of the Company if immediately prior to such
a transaction, the acquiring stockholders held thirty percent (30%) of the
outstanding voting securities; or (b) any acquisition by the Company or any of
its subsidiaries.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
effective as of the Amendment Effective Date stated above.




GLOBAL TELECOM &
TECHNOLOGY, INC.                                           
 
 

By:    /s/ Chris McKee   By: /s/ Eric Swank            Eric Swank  

Print Name:   Chris McKee        

 

Print Title:    General Counsel        

 
 
 
 
 
 
 
 